FILED
                             NOT FOR PUBLICATION                            SEP 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA ESPERANZA QUEVEDO                          No. 08-71501
GARCIA,
                                                 Agency No. A072-513-763
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 10, 2010 **

Before:        LEAVY, HAWKINS, and IKUTA, Circuit Judges.

       Maria Esperanza Quevedo Garcia, a native and citizen of Guatemala,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

her second motion to reopen. Our jurisdiction is governed by 8 U.S.C. § 1252.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We review for abuse of discretion the denial of a motion to reopen, Toufighi v.

Mukasey, 538 F.3d 988, 992 (9th Cir. 2008), and we deny in part and dismiss in

part the petition for review.

      The BIA did not abuse its discretion in denying Quevedo Garcia’s motion to

reopen as untimely because it was filed almost nine years after the BIA’s final

order of removal and Quevedo Garcia failed to demonstrate that she qualified for

any exceptions to the 90-day time deadline. See 8 U.S.C. § 1229a(c)(7)(C)(i); 8

C.F.R. § 1003.2(c)(3) (listing exceptions to the time limitation).

      We lack jurisdiction to review Quevedo Garcia’s contention that the BIA

should have invoked its sua sponte authority to reopen her proceedings. See

Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir. 2002).

      To the extent that Quevedo Garcia challenges the BIA’s October 16, 2007,

decision denying her first motion to reopen, we lack jurisdiction because this

petition for review is not timely as to that order. See 8 U.S.C. § 1252(b)(1); Singh

v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                     08-71501